Citation Nr: 1235410	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-37 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from August 6, 2008, and in excess of 30 percent from February 9, 2011 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981 and from September 1982 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2012, the Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) and a transcript of that hearing has been associated with the claims file.

In an April 2011 statement in support of claim, the Veteran told the RO that he wanted to limit his rating claim to a claim for a 30 percent rating for his PTSD effective from August 6, 2008.  Similarly, at the August 2012 personal hearing, the Veteran testified that the only benefit he was seeking in this appeal was an award of the 30 percent rating for his PTSD effective from August 6, 2008.  The Veteran indicated that we was satisfied with the 30 percent rating effective from February 9, 2011.

VA treatment records were added to the record since the issuance of the March 2012 supplemental statement of the case (SSOC).  However, because these records do not discuss the Veteran's service connected PTSD, the Board finds that they are not pertinent evidence and adjudication of the current appeal may go ahead without a remand for a SSOC.  See 38 C.F.R. § 19.31 (2011) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  


FINDING OF FACT

From August 6, 2008, the Veteran's PTSD is manifested by symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSION OF LAW

From August 6, 2008, the Veteran has met the criteria for a 30 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

At the August 2012 Board hearing, the Veteran and his representative indicated that a grant of a 30 percent rating back to the date of claim would satisfy his appeal.  In this decision, the Board increases the rating for the Veteran's PTSD to 30 percent effective as of the date of claim, August 6, 2008.  Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service- connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  In this case, because the Veteran expressly limited his appeal and the Board is granting the benefit sought by the Veteran, the award of an evaluation of 30 percent for PTSD constitutes a full grant of the benefit sought.  Therefore, no discussion of VA's duty to notify or assist is necessary.


The Claim

The Veteran asserts that his adverse symptomatology from his PTSD has been the same since he filed his claim of service connection on August 6, 2008, and therefore the 30 percent rating the RO awarded his PTSD should also be effective August 6, 2008, and not February 9, 2011.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The January 2009 rating decision granted service connection for PTSD and assigned a 10 percent disability rating, under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from August 6, 2008.  A March 2011 rating decision granted the Veteran's PTSD a 30 percent rating effective February 9, 2011.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443. 

As reported above, the RO in the March 2011 rating decision granted the Veteran a 30 percent rating for his PTSD, effective February 9, 2011.  

The RO granted the Veteran the 30 percent rating for his PTSD effective February 9, 2011, because this was the date his VA doctor drafted a letter outlining the severity of his adverse symptomatology.  Specifically, in a February 9, 2011, letter the Veteran's doctor reported that the claimant had significant problems with nightmares and intrusive thoughts.  The Veteran also complained of significant physical reactions when reminded of in-service traumatic events and therefore tried to avoid such reminders.  The Veteran next complained that, because of his avoidance symptoms, he felt distant and cut off from most people.  The claimant also complained of significant irritability and angry outbursts accompanied by thoughts of physical violence.  He also complained of problems with anxiety and difficulty concentrating.  Due to the above problems, the Veteran had significant demoralization, loss of pleasure in activities, extreme fatigue, feelings of hopelessness, and a depressed mood.  Based on the above, the VA examiner opined that the Veteran's PTSD limited his ability to function independently, appropriately, and effectively in most environments including maintain healthy social relationships and fulfilling dally tasks.

Initially, the Board finds as did the RO that the adverse symptomatology reported in the February 2011 letters shows that the Veteran's PTSD is manifested by adverse symptomatology that more closely approximates the criteria for a 30 percent rating then it does a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As to when the Veteran first met the criteria for a 30 percent rating for his PTSD, the Board notes that nothing in the February 2011 letter indicates that the adverse symptomatology reported at that time began on February 9, 2011, nor is it a report of a specific VA examination for PTSD.  In fact, the letter appears to report on a pattern of adverse symptomatology caused by the Veteran's PTSD that has been in existence for many years and certainly since his August 6, 2008, date of claim. 

Moreover, in writings to VA as well as at his personal hearing, the Veteran has provided VA with competent and credible evidence regarding his having problems with observable symptoms of his PTSD, like those reported in the February 2011 letter, since at least his August 6, 2008, date of claim.  See Davidson, supra. 

Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that the totality of the evidence found in the claims file shows that the adverse symptomatology caused by the claimant's service connected PTSD was substantially the same at all times during the pendency of his appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran 
met the criteria for a 30 percent rating for his PTSD effective from August 6, 2008, and his appeal is granted.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, supra. 









ORDER

Entitlement to a 30 percent rating for PTSD, effective from August 6, 2008, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


